Electronically Filed
                                                      Supreme Court
                                                      SCAD-15-0000930
                                                      30-MAR-2016
                                                      09:36 AM



                          SCAD-15-0000930

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                           ROBIN HORNER,
                            Respondent.


                        ORIGINAL PROCEEDING
       (ODC Case Nos. 13-054-9124, 13-055-9125, 13-058-9128,
      13-059-9129, 13-060-9130, 13-061-9131, and 14-038-9181)

                         ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai#i, submitted to this court on December 10, 2015, for the

imposition of, inter alia, a six-month suspension upon Respondent

Robin Horner, and upon a review of the record, this court adopts

the Findings of Fact as articulated by the Hearing Officer and

amended by the Board in its report to this court.   Furthermore,

upon a review of the record, including the exhibits submitted by

the Disciplinary Board, we find and conclude the following by
clear and convincing evidence:

          In Office of Disciplinary Counsel (ODC) Case No. 13-

054-9124, Respondent Horner charged a $2,400.00 non-refundable

fee and deposited at least $1,000.00 of those received funds

directly into his business account, in violation of Rule 1.15(d)

of the Hawai#i Rules of Professional Conduct (HRPC) (1994).1

Respondent Horner also failed to maintain a subsidiary ledger for

the those funds, in violation of HRPC Rules 1.15(f)(3) and

1.15(g), and did not timely respond to ODC’s requests for

information regarding the representation, or provide ODC with all

of the financial records requested, in violation of HRPC Rules

8.1(b) and 8.4(d).

          In ODC Case No. 13-055-9125, Respondent Horner charged

the client a non-refundable fee and deposited the resulting

$2,400.00 payment directly into his business account, in

violation of HRPC Rule 1.15(d), did not maintain a subsidiary

ledger for the client’s funds, in violation of HRPC Rule

1.15(f)(3) and 1.15(g), and did not timely respond to ODC’s

requests for information regarding the representation, or provide

ODC with all of the financial records requested, in violation of

HRPC Rules 8.1(b) and 8.4(d).

          In ODC Case No. 13-058-9128, Respondent Horner charged



     1
        All references to the HRPC are to the version in effect prior
to January 1, 2014.

                                  2
the client a non-refundable fee and deposited the client’s

payment of $1,000.00 toward that fee directly into his business

account, in violation of HRPC Rule 1.15(d), failed to maintain

the required financial records regarding those funds, in

violation of HRPC Rules 1.15(f)(3) and 1.15(g), and failed to

timely respond to inquiries from ODC regarding the

representation, or to provide the financial information contained

therein, in violation of HRPC Rules 8.1(b) and 8.4(d).

          In ODC Case Nos. 13-059-9129 and 13-060-9130, in the

appeal to the Intermediate Court of Appeals (ICA), Respondent

Horner failed to obey the requirements of Rule 32.1 of the

Hawai#i Rules of Appellate Procedure (HRAP) by providing paper

copies of the opening brief within one business day of filing it,

thereby violating HRPC Rules 3.2 and 3.4(e).   Respondent Horner

also failed to respond to the ICA’s July 12, 2013 order to show

cause as to why he should not be sanctioned for that failure and

also failed to timely pay a $100.00 sanction imposed on

September 12, 2013, representing two additional violations of

HRPC Rule 3.4(e).

          In ODC Case No. 13-061-9131, Respondent Horner failed

to provide the court with paper copies of the opening brief

within one day of filing it, as required by HRAP Rule 32.1, and

failed again to provide the copies when ordered to do so by the

ICA on May 23, 2013, representing two separate violations of both


                                3
HRPC Rules 3.2 and 3.4(e);

           In ODC Case No. 14-038-9181, Respondent Horner failed

to provide the court with paper copies of the opening brief

within one day of filing it, as required by HRAP Rule 32.1,

thereby violating HRPC Rules 3.2 and 3.4(e), and then failed to

respond to the ICA’s May 12, 2014 order to show cause, failed to

timely pay the $100.00 sanction imposed on June 9, 2014, and

failed to timely pay the additional $150.00 sanction imposed on

June 27, 2014, representing three additional violations of HRPC

Rule 3.4(e).

           In aggravation, we find Respondent Horner has

substantial experience in the practice of law, has in his record

one prior discipline, a public reprimand delivered in 2013,

multiple violations in the present matter, and a pattern of

misconduct, both in charging purportedly non-refundable fees and

in repeatedly failing to conform to court rules and to obey court

orders.   We find no mitigating factors present.   Therefore, in

light of the above misconduct, and a review of past disciplinary

precedent (see, e.g., ODC v. Wooten, SCAD-14-1333 (December 11,

2015); ODC v. Baker, No. 26392 (July 24, 2006); ODC v. Wessel, No

23417 (May 23, 2000); ODC v. Dryer, No. 22244, (February 16,

2000)), we conclude that a period of suspension is warranted.

Therefore,




                                 4
          IT IS HEREBY ORDERED that Respondent Robin Horner is

suspended from the practice of law in this jurisdiction for 180

days, effective 30 days from the date of entry of this order, as

provided by Rules 2.3(a)(2) and 2.16(c) of the Rules of the

Supreme Court of the State of Hawai#i (RSCH).   At the conclusion

of the 180-day period of suspension, Respondent Horner may apply

for reinstatement, as provided by RSCH Rule 2.17(b)(2).

Respondent Horner is reminded he may not resume the practice of

law until reinstated by order of this court, pursuant to RSCH

Rule 2.17.

          IT IS FURTHER ORDERED that Respondent Horner shall

submit an affidavit demonstrating compliance with RSCH Rule

2.16(d) within 10 days after the effective date of his

suspension.

          IT IS FURTHER ORDERED that Respondent Horner shall

successfully complete, within 365 days after the date of entry of

this order and at his own cost and expense, an audit of his

practice by the Practicing Attorneys Liability Management Society

(PALMS) or an equivalent program, which shall evaluate, audit,

and educate Respondent Horner regarding his practice,

particularly as to properly submitting and monitoring court

filings and as to the proper receipt, maintenance, and

disbursement of client funds under the Hawai#i Rules of

Professional Conduct and the Hawai#i Rules Governing Trust


                                5
Accounting.   Respondent Horner shall, within that 365-day period,

submit to this court proof of completion of the audit, and of

compliance with the audit’s resulting recommendations, or good

cause for an extension.

          IT IS FURTHER ORDERED that Respondent Horner shall,

within the same 365-day period after the entry date of this

order, obtain a passing score on the M.P.R.E. satisfactory to the

Hawai#i Board of Bar Examiners for new admittees, or good cause

for an extension.

          IT IS FURTHER ORDERED that Respondent Horner is hereby

notified that failure to timely and successfully complete the

audit and implementation of its recommendations or to obtain a

passing score on the M.P.R.E. may result in the imposition of an

additional period of suspension, based upon a review of the

record and any program reports.

          IT IS FURTHER ORDERED that Respondent Horner shall pay

all costs of the proceedings, as approved upon a timely

submission of a bill of costs, as authorized by RSCH Rule 2.3(c).

          DATED: Honolulu, Hawai#i, March 30, 2016.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson


                                  6